DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phraseology “the invention discloses” and “present invention” Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Claim 1 recites “a plurality of tapered diversion channels”, in plural form and the rest of the structures in the claim are recited in singular form, such as “hemispherical nozzle, conical diversion channel, and jet channel”. 
Claim 1 recites “a plurality of tapered diversion channels” and “the conical diversion channels”. For examination purposes, the examiner interprets “plurality of tapered diversion channels” to be -- plurality of conical diversion channels -- for antecedent basis with the specification. 
Claims 2-3 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a quick freezer” must be shown or the feature canceled from the claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (CN 108168196 A).
Regarding claim 1, Xie teaches a nozzle structure (nozzle structure) for a quick freezer (as described in paragraph 0002), comprising a plurality of conical diversion channels (conical guide groove 1), a plurality of jet channels (jet current channel 2, figure 1), a plurality of hemispherical nozzles (hemispherical nozzles 3) and a steel belt (steel belt 4); wherein the conical diversion channels are arranged in a linear arrangement (figure 1), and a distance between two adjacent conical diversion channels is 60-100 mm (two adjacent conical guide groove distance of 1 is 80mm, pg4 paragraph 0010); a bottom of each conical diversion channel is a circle having a diameter of 45-55 mm (bottom circle diameter is 50 mm, pg4 paragraph 0010), a height of the conical diversion channel is 20-30 mm (the height is 20-30 mm, pg2 paragraph 1), and a wall thickness of the conical diversion channel is 1-3 mm (thickness is 1-3mm, pg2 paragraph 1); a diameter of a throat of each jet channel is 30-40 mm (jet channel throat diameter is 30-50 mm, pg2 paragraph 1), a height of the jet channel is 20-30 mm (height is 20-30 mm, pg2 paragraph 1), and a wall thickness of the jet channel is 1-3 mm (thickness is 1-3mm, pg2 paragraph 1); a diameter of each hemispherical nozzle is 10-20 mm (diameter of the hemispherical nozzle is 10-20 mm, pg2 paragraph 1), and a wall thickness of the hemispherical nozzle is 1-3 mm (thickness is 1-3mm, pg2 paragraph 1); each hemispherical nozzle comprises a plurality of peripheral nozzle holes and a central nozzle hole (plurality of peripheral nozzle ones and one central hole, as shown on figure 2), and an angle between a center line of each peripheral nozzle hole and a center line of the central nozzle hole is 40-50 degrees (opening angle is 40-50 degrees, pg2 paragraph 0001); the steel belt is located under the hemispherical nozzles (figure 1), and a vertical distance between an outlet of the hemispherical nozzle and the steel belt is 10-50 mm (nozzle outlet to a vertical distance of the steel belt is 10-50 mm, pg2 paragraph 1).
Regarding claim 2, Xie teaches wherein the distance between two adjacent conical diversion channels is 70-90 mm (two adjacent conical guide groove (1) is 70-90mm, pg3 paragraph 0005); the bottom of the conical diversion channel is a circle having a diameter of 50 mm (conical guide groove 1 of the bottom circle diameter is 50 mm, pg4 paragraph 0010); the height of the conical diversion channel is 25 mm (the height is 25 mm, pg4 paragraph 0010); and the wall thickness of the conical diversion channel is 2 mm (thickness is 2mm, pg4 paragraph 0010); the diameter of the throat of the jet channel is 35-40 mm (jet channel 2 throat diameter is 40 mm, pg3 paragraph 0006); the height of the jet channel is 25 mm (height is 20-30 mm, pg2 paragraph 1); and the wall thickness of the jet channel is 2 mm (thickness is 2mm, pg3 paragraph 0006); the diameter of the hemispherical nozzle is 15 mm (hemispherical nozzle 3 has a diameter of 15 mm, pg3 paragraph 0006), and a wall thickness of the hemispherical nozzle is 2 mm (thickness is 1-3mm, pg2 paragraph 1); each hemispherical nozzle comprises 5 nozzle holes (as shown on figure 4); the angle between the center line of each peripheral nozzle hole and the center line of the central nozzle hole is 45 degrees (opening angle is 40-50 degrees, pg2 paragraph 0001); the steel belt is located under the hemispherical nozzles (as shown on figure 1), and the vertical distance between the outlet of the hemispherical nozzle and the steel belt is 20-40 mm (nozzle outlet to a vertical distance of the steel belt is 30 mm, pg3 paragraph 0006).
Regarding claim 3, Xie teaches wherein the distance between two adjacent conical diversion channels is 80 mm (two adjacent conical guide groove distance of 1 is 80mm, pg3 paragraph 0006); the diameter of the throat of the jet channel is 40 mm (jet channel 2 throat diameter is 40 mm, pg3 paragraph 0006); the height of the jet channel is 25 mm (height is 20-30 mm, pg2 paragraph 1); and the wall thickness of the jet channel is 2 mm (thickness is 2mm, pg3 paragraph 0006); the steel belt is located under the hemispherical nozzle (as shown on figure 1), and the vertical distance between the outlet of the hemispherical nozzle and the steel belt is 30mm (nozzle outlet to a vertical distance of the steel belt is 30 mm, pg3 paragraph 0006).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763